Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (the "Agreement") made and entered into this May 30, 2020,
(hereinafter “Effective Date”) by and between SONOMA PHARMACEUTICALS; INC., with
a place of business located at 1129 N. McDowell Blvd., Petaluma CA 94954
(hereinafter "SONOMA"), a Delaware Corporation and Dr. Robert Northey, with a
place of business located at [_____] (hereinafter "Consultant").

 

WHEREAS, SONOMA desires that Consultant provide certain services to SONOMA for
its Research and Development department (such services, including all know-how,
trade secrets, copyrights and patentable inventions, being hereinafter referred
to collectively as the “Materials”) and Consultant accepts such engagement;

 

WHEREAS, both SONOMA and Consultant desire to set forth in writing the terms and
conditions of their dealings, including rights as to the Materials;

 

NOW THEREFORE, in consideration of the premises hereof and the mutual covenants
and conditions hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Section 1. CONSULTANT SERVICES

 

1.1On the terms and conditions set forth herein, SONOMA hereby engages
Consultant during the term described below and Consultant hereby accepts such
engagement, to perform Research and Development expertise. Consultant warrants
to use his best efforts, at a level consistent with persons having a similar
level of education, experience and expertise in the industry in accordance with
generally established professional standards and practices for quality, in the
performance of the services called for hereunder. This agreement is
nonexclusive.

 

1.2Consultant warrants that he has the right to make and enter into this
Agreement and that Consultant has the exclusive right, or is privileged without
royalty or other obligation to or permission from any third party or entity, to
disclose and give to SONOMA property any information that Consultant may
disclose to, or develop for, SONOMA and, further, agrees that SONOMA shall have
the right to use or disclose such information as SONOMA in its sole discretion
may determine from time to time without royalty or other compensation therefore
to Consultant or others.

 

Section 2. TERM OF AGREEMENT

 

2.1The term of this Agreement shall be for 3 years commencing May 30, 2020 and
may be renewed by mutual agreement between SONOMA and Consultant.

 

Section 3. INDEPENDENT CONTRACTOR

 

3.1Consultant agrees that he shall be an independent contractor acting for or on
behalf of SONOMA. Consultant shall have no authority to contract for or bind
SONOMA in any manner. Consultant shall have no status as employee or any right
to any benefits that SONOMA grants its employees.

 

Section 4. COMPENSATION

 

4.1SONOMA agrees to pay Consultant at the rate of $200 per hour for the services
rendered by Consultant during the term of this Agreement.

 

4.2Consultant will not be eligible to participate in any vacation, group medical
or life insurance, disability, profit sharing or retirement benefits, or any
other fringe benefits or benefit plans offered by SONOMA to its employees, and
SONOMA will not be responsible for withholding or paying any income, payroll,
Social Security, or other federal, state, or local taxes, making any insurance
contributions, including for unemployment or disability, or obtaining workers'
compensation insurance on Consultant’s behalf. Consultant shall be responsible
for, and shall indemnify SONOMA against, all such taxes or contributions,
including penalties and interest. Any persons employed or engaged by Consultant
in connection with the performance of the services under this Agreement shall be
Consultant’s employees or contractors and Consultant shall be fully responsible
for them and indemnify SONOMA against any claims made by or on behalf of any
such employee or contractor.

 

 

 



 1 

 

 

Section 5. OBLIGATION FOR EXPENSE

 

5.1SONOMA will reimburse Consultant for reasonable and appropriate out-of-pocket
business expenses according a budget as agreed by SONOMA. Consultant shall be
responsible for sending in an expense report per month. From time to time, in
anticipation of certain expenses such as airfare, extended travel & living
expenses, SONOMA may advance certain monies pursuant to a mutually agreed upon
expense budget.

 

Section 6. OWNERSHIP OF MATERIALS

 

6.1Consultant agrees that all Materials, reports and other data or materials
generated or developed by Consultant under this Agreement or furnished by SONOMA
to Consultant shall be and remain the property of SONOMA. Consultant
specifically agrees that all copyrightable Material generated or developed under
this Agreement shall be considered works made for hire and that such material
shall, upon creation, be owned exclusively by SONOMA. To the extent that any
such Material, under applicable law, may not be considered works made for hire,
Consultant hereby assigns to SONOMA the ownership of copyright in such
Materials, without the necessity of any further consideration, and SONOMA shall
be entitled to obtain and hold in its own name all copyrights in respect of such
Materials.

 

6.2If and to the extent Consultant may, under applicable law, be entitled to
claim any ownership interest in the Materials, reports and other data or
materials generated or developed by Consultant under this Agreement, Consultant
hereby transfers, grants, conveys, assigns and relinquishes exclusively to
SONOMA all of Consultant's right, title and interest in and to such Materials,
under patent, copyright, trade, secret and trademark law, in perpetuity or for
the longest period otherwise permitted by law.

 

6.3Consultant shall perform any acts that may be deemed necessary or desirable
by SONOMA to evidence more fully transfer of ownership of all Materials
designated under this Section 6 to SONOMA to the fullest extent possible,
including but not limited to the making of further written assignments in a form
determined by SONOMA.

 

6.4To the extent that any preexisting rights are embodied or reflected in the
Materials, Consultant hereby grants to SONOMA the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free right and license to (1) use, execute,
reproduce, display, perform, distribute copies of, and prepare derivative works
based upon such preexisting rights and any derivate works thereof and (2)
authorize others to do any or all of the foregoing.

 

6.5Consultant hereby represents and warrants that he has full right and
authority to perform hiss obligations and grant the rights and licenses herein
granted and that he has neither assigned nor otherwise entered into an agreement
by which he purports to assign or transfer any right, title, or interest to any
technology or intellectual property right that would conflict with its
obligations under this Agreement. Consultant covenants and agrees that he shall
not enter into any such agreements.

 

Section 7. PROTECTION OF PROPRIETARY MATERIALS

 

7.1From the date of execution hereof and for as long as the information or data
remain Trade Secrets, Consultant shall not use, disclose, or permit any person
to obtain any Trade Secrets of SONOMA, including any materials developed or
generated hereunder (whether or not the Trade Secrets are in written or tangible
form), except as specifically authorized by SONOMA.

 

7.2As used herein, "Trade Secret" shall mean a whole or any portion or phase of
any scientific or technical information, design, process, procedure, formula, or
improvement that is valuable and not generally known to competitors of SONOMA.

 

7.3Irreparable harm should be presumed if Consultant breaches any covenant in
this Agreement for any reason. This Agreement is intended to protect SONOMA's
proprietary rights pertaining to the Materials, and any misuse of such rights
would cause substantial harm to SONOMA's business. Therefore, Consultant agrees
that a court of competent jurisdiction should immediately enjoin any breach of
this Agreement, upon a request by SONOMA.

 

 

 



 2 

 

 

Section 8. RETURN OF MATERIALS

 

8.1Upon the request of SONOMA, but in any event upon termination of this
Agreement, Consultant shall surrender to SONOMA all memoranda, notes, records,
drawings, manuals, computer services and other documents or materials (and all
copies of same) pertaining to the Materials, reports and other data or materials
generated or developed by Consultant or furnished by SONOMA to the Consultant,
including all materials embodying any Trade Secrets. This Section is intended to
apply to all materials made or compiled by Consultant, as well as to all
materials furnished to Consultant by SONOMA or by anyone else that pertain to
the Materials.

 

Section 9. INSIDER TRADING PROHIBITION

 

9.1       Consultant is aware and acknowledges that SONOMA is a public company.
Consultant warrants that he shall abide by SONOMA’s Insider Trading Policy.

 

Section 10. SCOPE OF AGREEMENT

 

10.1This Agreement is intended by the parties hereto to be the final expression
of their agreement and it constitutes the full and entire understanding between
the parties with respect to the subject hereof, notwithstanding any
representations, statements, or agreements to the contrary heretofore made. This
Agreement may be amended only in writing signed by the parties to this
Agreement.

 

10.2For purpose of enforcing this Agreement, all sections of this Agreement,
except Section 4.1 hereof, shall be construed as covenants independent of one
another and as obligations distinct from all other contracts and agreements
between the parties hereto.

 

Section 11. TERMINATION

 

11.1This Agreement may be terminated by either party upon thirty (30) days
written notice to the other party. In the event of termination under this
Section by either party prior to the expiration of the term hereof, SONOMA shall
be obligated to compensate Consultant at the rate established herein for
services performed prior to the date of such termination. The respective
obligations and covenants of the parties und this Agreement, which by their
nature extend beyond the expiration or termination of this Agreement, including,
without limitation, its confidentiality and warranty provisions, shall survive
the termination or expiration of this Agreement.

 

Section 12. GOVERNING LAW

 

12.1This Agreement is made under and in all respects shall be interpreted,
construed and governed by and in accordance with the Laws of the State of
Georgia. Sole and exclusive jurisdiction in any case or controversy arising
under this Agreement or by reason of this Agreement shall be with the Cobb
County courts or the United States District Court for the Northern District of
Georgia, and for this purpose each party hereby expressly and irrevocably
consents to the exclusive jurisdiction of such courts.

 

IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be duly executed on the day and year first above written.

 

SONOMA PHARMACEUTICALS, INC.

 

 



By:/s/ Dr. Robert Northey___________ By: /s/ Bruce Thornton______________ Dr.
Robert Northey Bruce Thornton Date: May 30, 2020 Date: May 30, 2020

 

 

 



 3 

 